PER CURIAM.
This proceeding is before the Court upon stipulation between the Florida Judicial Qualifications Commission and the Honorable John E. Santora, Jr. of the Fourth Judicial Circuit for Duval County, Florida.* The Commission recommends that we publicly reprimand Judge Santora for his remarks published in The Florida Times-Union on Sunday, December 22, 1991, and which are reprinted in the appendix to our previous opinion removing Judge Santora from the office of chief judge. See In re Removal of a Chief Judge, 592 So.2d 671, 673-76 (Fla.1992).
The parties stipulate that Judge Santora states that he is not racially prejudiced and that he has never ruled for or against any litigant because of race. He recognizes and regrets, however, that his comments have lessened public confidence in the impartiality of the judiciary and does not contest the findings and recommendation of the Commission as set forth below:
Your published comments as attributed to you in the Florida Times Union report of December 22, 199[1], (a copy of which is attached hereto as Exhibit A) have given an appearance of racial insensitivity and have lessened public confidence in the dignity, integrity, and impartiality of the judiciary, in violation of Canons 1, 2, and 4 of the Code of Judicial Conduct.
Accordingly, based on the foregoing findings, we hereby reprimand Judge John E. Santora, Jr. for improper conduct by a judicial officer.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, SHAW, GRIMES and KOGAN, JJ., concur.
HARDING, J., recused.

 We have jurisdiction pursuant to article V, section 12(f) of the Florida Constitution.